Citation Nr: 1109192	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  05-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1959 to October 1966, from July 1967 to October 1969, and from February 1970 to December 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board by videoconference from the RO in March 2007.  A transcript of the hearing is associated with the claims file. 

In July 2007, the Board remanded the appeal for further development including for claims for service connection for a stomach disorder, posttraumatic stress disorder (PTSD), and an acquired psychiatric disorder. 

In September 2010, the RO granted service connection for chronic gastritis and for PTSD with dysthemia.  Therefore, those claims are no longer before the Board. 


FINDING OF FACT

The Veteran's sleep apnea first manifested after service, is not related to any aspect of service, and is not secondary to service-connected hypertension


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303; 3.310 (2010). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006)  

In correspondence in October 2004, the RO provided notice that met the requirements except that the notice did not provide information on the criteria for assignment of a rating or effective date.  The RO provided this additional information in March 2006 with an opportunity to respond prior to readjudication of the claim in June 2006 and January 2007 supplementary statements of the case.  Further, the Board concludes that such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorder.  
In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Navy aviation electronics technician.  He retired at the rank of Petty Officer First Class.  He contends that his symptoms of sleep apnea first manifested in service with a continuity of symptoms after service.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.
 
Sleep apnea is a transient attack of failure of automatic control of respiration, resulting in hypoventilation, which becomes pronounced during sleep.  Obstructive sleep apnea results from the collapse or obstruction of the airway with inhibition of muscle tone that occurs during sleep, seen primarily in middle-aged obese males.  Central sleep apnea results from failure of stimulation by the respiratory centers of the brain.  Dorland's Illustrated Medical Dictionary, 106, 28th Ed. (1994).  

In an August 2004 claim for service connection for sleep apnea, the Veteran noted that he was treated on 20 occasions in service for symptoms that he contended were manifestations of sleep apnea.  In a July 2007 Board hearing, the Veteran acknowledged that he was not diagnosed with sleep apnea in service.  

Multiple enlistment, periodic, and discharge physical examinations including a retirement examination in November 1979 are silent for any reports by the Veteran or notations by the examiner of chronic respiratory interruptions.  The Board reviewed 16 reports of outpatient treatment noted by the Veteran as indications of sleep apnea.  Four reports were not found in the service treatment records.  Examiners noted the Veteran's reports on different occasions of headache, nervousness, dizzy spells, and insomnia.  The examiners attributed the symptoms to an ear infection, influenza, sinus headache, an eye laceration, body aches of the back and legs, possible labyrinitis, depression, somatic complaints, and anxiety related to impending retirement.  There were no reports by the Veteran or comments by examiners regarding nocturnal respiratory cessations or snoring.  Treatment was provided as appropriate to the diagnoses, but no treatment was associated with sleep apnea.  

In the July 2007 Board hearing, the Veteran stated that his sleep disturbances started in service and were continuous since service.  He stated that he was first tested and diagnosed with sleep apnea in 1999 or 2000 at a VA medical center.  The Veteran further stated that Dr. C.S. told him that the disorder was related to his symptoms during and after service.  

The claims file contains records of VA outpatient treatment in 1980 and from 1997 to 2008 including periodic entries in 1999 and 2000.  There are several entries by Dr. C.S. in 1999.  There are no records of sleep testing, diagnosis, or treatment for sleep apnea.  Dr. C.S. was a VA clinic neurologist, and his entries were related to Parkinson's disease, hemochromatosis, and diabetic neuropathy.  A VA health problem index showed that the Veteran was diagnosed with sleep apnea by a VA clinician in November 2002 with subsequent periodic notations of the Veteran's use of a continuous positive airway pressure device (CPAP).  

In January 2006, a VA physician noted a review of the claims file and that she was unable to locate a report of a sleep study in 1999.  The physician noted the Veteran's reports of symptoms of daytime fatigue and sleepiness since the 1960s and a diagnosis of sleep apnea in 1999.  The Veteran reported that the CPAP device initially provided some improvement but that in the previous year, he started snoring with daytime hypersomnolence to the point where he could no longer drive an automobile for any long distance.  The physician noted that the Veteran's spouse also reported the Veteran's snoring.  Pulmonary function tests obtained the same month were normal.  The physician noted that the Veteran was five feet eleven inches tall and weighed 230 pounds.  The physician noted that the body habitus and the great improvement with the use of a CPAP device was a recurrent problem.  The physician recommended device adjustments and a consultation for possible surgical intervention.  The physician did not provide an opinion on the etiology of the disorder or comment on the Veteran's report of continuity of symptoms since service.  

In July 2007, the Board remanded the claim to obtain a VA pulmonary examination and opinion on the etiology of the Veteran's sleep apnea.  The Board requested that the examiner provide an opinion whether the current sleep apnea was etiologically related to his period of active service or was caused or permanently worsened as a consequence of service-connected hypertension. 

In July 2010, a VA physician's assistant (PA) noted a review of the claims file and the Veteran's report of the start of symptoms of sleep apnea in 1968 while in Vietnam.  The Veteran reported that he was prescribed muscle relaxant medication which did not provide relief.  The Veteran reported that he was tested and diagnosed with sleep apnea at some time in the 1990s and began using a CPAP device.  The device provided some improvement but that he continued to be unable to rest at night and to experience daytime tiredness.  The physician noted no history of respiratory disease or surgical intervention.  The Veteran reported that he was fired in 1993 from his last job because he kept falling asleep at work.  

The PA noted a review of the Veteran's medical history that was silent for any pulmonary diseases or injuries.  The PA noted a positive history of hypertension, fatigue, and dyspnea, the latter onset with mild exertion.  The PA also noted the results of normal chest X-rays obtained in 2008 and 2010.  On examination, the PA noted no respiratory or heart abnormalities.  The PA concluded that it was less likely than not that the sleep apnea was caused by or developed in service because there was no diagnosis of sleep apnea in service.  The PA noted that the Veteran was diagnosed and treated for hypertension in service.   After a review of unspecified literature, the PA concluded that there was evidence that sleep apnea can cause or worsen hypertension but that there was no evidence to support a theory that hypertension can cause or aggravate sleep apnea. 

The Board concludes that there has been substantial compliance with the instructions provided in its July 2007 remand because a VA pulmonary examination was performed by a competent examiner who reviewed the entire history, examined the Veteran, and provided an opinion with rationale.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board concludes that service connection for sleep apnea is not warranted.  The weight of credible lay and medical evidence showed that the Veteran's sleep apnea first manifested after service and is not related to any aspect of service including symptoms reported to clinicians in service or as secondary to service-connected hypertension.  

The Board acknowledges that the Veteran is competent to report on the observable symptoms of headache, dizziness, nervousness, depression, and insomnia that he experienced during and continuously after service.   The Veteran is also competent to report that he was tested and diagnosed with sleep apnea for the first time in 1999 and that a VA physician told him his symptoms were manifestations of the disorder.   The Board concludes that the Veteran's reports of his specific observable symptoms are credible as they are consistent with the service treatment records.  The Board also finds that his report of testing and diagnosis in 1999 is also credible.  Although there is no record of testing or a diagnosis prior to 2002, the Veteran acknowledges that he was not diagnosed by a medical practitioner for many years after service, and the Board will accept 1999 as the date of first diagnosis.  The Board concludes that his report that a VA physician told him that the sleep apnea was related to his symptoms during and after service prior to 1999 is not credible.  This neurologist authored several outpatient entries in the VA records in 1999 and provided specific comments on diagnosis and treatment of other disorders.  There is no evidence that his physician examined the Veteran for symptoms of sleep apnea or provided any associated treatment.   Even if the physician made an oral comment to the Veteran, there are no supporting clinical observations or rationale for an opinion.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007); see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006).  

In this case, the Veteran identified observable symptoms such as headache, dizziness, nervousness, depression, and insomnia but no transient attacks of respiratory cessation.  The Veteran acknowledged that there was no contemporary diagnosis.  On 16 of 20 cited occasions, military examiners attributed the reported symptoms to other causes.  The Veteran did not report any symptoms of nocturnal respiratory interruption to any examiner on multiple physical examinations.  There is no evidence of airway obstruction or deficit of respiratory control by the brain.  The VA physician in 2006 suggested that body habitus was a factor in the development of sleep apnea.  The PA in 2010 reviewed the service treatment records and concluded noted that examiners in service were award of the reported symptoms but did not diagnose sleep apnea.  The symptoms reported by the Veteran that he experienced prior to 1999 did not support a later diagnosis.  Therefore, the Board concludes that the Veteran is not competent to provide an opinion on the origin of his disorder. 

The Board places greatest probative weight on the opinion of the VA PA in 2010 who reviewed the entire history, considered the Veteran's reported symptoms, and concluded that the Veteran's current sleep apnea was not related to service.  The opinion was based on the service treatment record evidence that the symptoms described by the Veteran were evaluated by military examiners who did not diagnose sleep apnea.  Therefore, the symptoms in service reported by the Veteran were not manifestations sufficient to identify the disease entity.   Moreover, the PA concluded that he was not aware of any medical literature that supported the theory that hypertension causes or aggravates sleep apnea.   
   
The weight of the credible and probative evidence demonstrates that the Veteran's current sleep apnea first manifested after service and is not related to his active service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

  
ORDER

Service connection for sleep apnea is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


